                         Case 1:18-cr-00036-JPO Document 503 Filed 01/13/21 Page 1 of 1

                                            CAHILL GORDON & REINDEL LLP
                                                        32 OLD SLIP
                                                    NEW YORK, NY 10005
HELENE R. BANKS            JONATHAN J. FRANKEL          TELEPHONE: (212) 701-3000       JOEL H. LEVITIN              DARREN SILVER
ANIRUDH BANSAL             ARIEL GOLDMAN                    WWW.CAHILL.COM              GEOFFREY E. LIEBMANN         JOSIAH M. SLOTNICK
DAVID L. BARASH            JASON M. HALL                       ___________              BRIAN T. MARKLEY             RICHARD A. STIEGLITZ JR.
LANDIS C. BEST             WILLIAM M. HARTNETT                                          MEGHAN N. McDERMOTT          ROSS E. STURMAN
BRADLEY J. BONDI           NOLA B. HELLER                  1990 K STREET, N.W.          WILLIAM J. MILLER            SUSANNA M. SUH
BROCKTON B. BOSSON         CRAIG M. HOROWITZ                                            NOAH B. NEWITZ               ANTHONY K. TAMA
                                                        WASHINGTON, DC 20006-1181
JAMES J. CLARK             DOUGLAS S. HOROWITZ                                          DAVID R. OWEN                JONATHAN D. THIER
CHRISTOPHER W. CLEMENT     TIMOTHY B. HOWELL                  (202) 862-8900            JOHN PAPACHRISTOS            SEAN P. TONOLLI
LISA COLLIER               DAVID G. JANUSZEWSKI                                         LUIS R. PENALVER             JOHN A. TRIPODORO
AYANO K. CREED             ELAI KATZ                 CAHILL GORDON & REINDEL (UK) LLP   KIMBERLY PETILLO-DÉCOSSARD   GLENN J. WALDRIP, JR.
SEAN M. DAVIS              BRIAN S. KELLEHER               24 MONUMENT STREET           SHEILA C. RAMESH             HERBERT S. WASHER
STUART G. DOWNING          RICHARD KELLY                     LONDON EC3R 8AJ            MICHAEL W. REDDY             MICHAEL B. WEISS
ADAM M. DWORKIN            CHÉRIE R. KISER*                 +44 (0) 20 7920 9800        OLEG REZZY                   DAVID WISHENGRAD
ANASTASIA EFIMOVA          JOEL KURTZBERG                       ___________             THORN ROSENTHAL              COREY WRIGHT
JENNIFER B. EZRING         TED B. LACEY                                                 TAMMY L. ROY                 JOSHUA M. ZELIG
HELENA S. FRANCESCHI       MARC R. LASHBROOK             WRITER’S DIRECT NUMBER         JONATHAN A. SCHAFFZIN        DANIEL J. ZUBKOFF
JOAN MURTAGH FRANKEL       ALIZA R. LEVINE                    (212) 701-3008            MICHAEL A. SHERMAN
                                                                                                                       * ADMITTED IN DC ONLY


            January 13, 2021

            VIA ECF

            Honorable J. Paul Oetken
            United States District Judge
            United States District Court
            Southern District of New York
            40 Foley Square
            New York, NY 10007

                             Re:       United States v. Middendorf, et al.
                                       No. 18-cr-00036 (JPO)
                                       Request for Return of Passport

            Dear Judge Oetken:

                            On behalf of our client, Thomas Whittle, we respectfully request that the Court
            order the release of Mr. Whittle’s passport by the United States Pretrial Services Office. On
            December 2, 2020, Mr. Whittle was sentenced to time served, two years of supervised release, and
            restitution to be ordered at a later date. He is complying with the terms of his supervised release.
            Assistant United States Attorney Rebecca Mermelstein has informed us that the government does
            not object to this request.

                                                                                    Sincerely,


                                                                                    /s/ Nola B. Heller
                                                                                    Bradley J. Bondi / Nola B. Heller
                                                                                    Counsel for Thomas Whittle

            cc:      All counsel of record (via ECF)

                     Robert Trail, Deputy Chief, United States Pretrial Services Office for the Southern District
                     of New York (via email)
